
	
		I
		111th CONGRESS
		1st Session
		H. R. 2148
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2009
			Mr. Inslee (for
			 himself, Mrs. Maloney,
			 Mr. Blumenauer,
			 Mr. Wexler,
			 Mr. Delahunt,
			 Mr. Van Hollen, and
			 Mr. Engel) introduced the following
			 bill; which was referred to the Committee
			 on Science and Technology, and in addition to the Committees
			 on Energy and Commerce
			 and Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote the development and use of marine renewable
		  energy technologies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Marine Renewable Energy Promotion Act
			 of 2009.
		2.DefinitionFor purposes of this Act, the term
			 marine renewable energy means energy from—
			(1)waves, tides, and
			 currents in oceans, estuaries, and tidal areas;
			(2)free flowing water
			 in rivers, lakes, man made channels, streams, oceans, and tidal areas;
			 and
			(3)differentials in
			 ocean temperature (ocean thermal energy conversion).
			3.Research,
			 development, and demonstration
			(a)ProgramThe
			 Secretary of Energy shall establish a program of marine renewable energy
			 research, separated from the Wind and Hydropower program, focused on—
				(1)developing new
			 marine renewable energy technologies;
				(2)reducing the
			 manufacturing and operation costs of marine renewable energy
			 technologies;
				(3)increasing the
			 reliability and survivability of marine renewable energy facilities;
				(4)integrating marine
			 renewable energy into the national electric grid;
				(5)identifying
			 opportunities for cross pollination and development of economies of scale
			 between offshore wind and marine renewable energy sources;
				(6)identifying the
			 environmental impacts of marine renewable energy and ways to address negative
			 impacts; and
				(7)application of
			 advanced systems engineering and system integration methods to identify
			 critical interfaces and develop open standards for marine renewable energy, the
			 transfer of the resulting intellectual property to industry stakeholders as
			 public information through published interface definitions, standards, and
			 demonstration projects, and the development of incentives for industry to
			 comply with such standards.
				(b)Marine-based
			 Energy Device Verification Program
				(1)EstablishmentThe Secretary of Energy shall establish a
			 Marine-based Energy Device Verification Program (MEDVP) to provide a bridge
			 from the wave, tidal, or current energy capture device design and development
			 efforts underway across the industry to commercial deployment of marine
			 renewable energy devices.
				(2)PurposesThe Marine-based Energy Device Verification
			 Program shall fund, facilitate the development and installation of, and
			 evaluate marine renewable energy projects, in partnership with the Electric
			 Power Research Institute, the National Renewable Energy Laboratory, the Pacific
			 Northwest National Laboratory Marine Sciences Laboratory, the Sandia National
			 Laboratories, in conjunction with universities and private companies, and other
			 appropriate organizations, in order to—
					(A)increase marine
			 renewable energy experience; and
					(B)build and operate
			 enough candidate devices to obtain statistically significant operating and
			 maintenance data.
					(3)ObjectivesSpecific objectives for the Marine-based
			 Energy Device Verification Program shall include—
					(A)verifying the
			 performance, reliability, maintainability, and cost of new marine renewable
			 energy device designs and system components in an operating environment;
					(B)providing States,
			 regulators, utilities, and other stakeholders with a valid opportunity to test
			 and evaluate marine renewable energy in new areas;
					(C)documenting and
			 communicating the experience from these projects for the benefit of utilities,
			 independent power producers, other nonutility generators, device suppliers, and
			 others in the marine renewable energy development community; and
					(D)resolving
			 environmental issues through robust characterization, reliable impact
			 prediction, effective monitoring, development and use of adaptive management,
			 and informing engineering design to improve environmental performance.
					(c)Adaptive
			 Management and Environmental Fund
				(1)FindingsThe
			 Congress finds that—
					(A)the use of marine
			 renewable energy technologies can reduce contributions to global warming gases,
			 and such technologies can be produced domestically;
					(B)marine renewable
			 energy is a nascent industry; and
					(C)the United States
			 must work to promote new renewable energy technologies that reduce
			 contributions to global warming gases and improve our country’s domestic energy
			 production.
					(2)EstablishmentThe
			 Secretary of Energy shall establish an Adaptive Management and Environmental
			 Fund, and shall provide grants from that fund to entities for the purpose of
			 compliance with Federal, State, or local regulatory permit requirements to
			 assess and demonstrate the environmental effects of marine renewable energy
			 projects. Compliance costs for which funds made available under this paragraph
			 may be used include environmental studies, design, fabrication, deployment,
			 operating, monitoring, environmental mitigation, and decommissioning
			 costs.
				(3)EligibilityIn
			 order for an entity to be eligible for a grant under this subsection, the
			 regulatory permit must include conditions for the removal of the marine
			 renewable energy project based on findings by the permitting authority that the
			 marine renewable energy project has unacceptable adverse impacts on the
			 environment. Project removal shall not be required in the absence of findings
			 by the permitting authority that the project has such unacceptable adverse
			 impacts.
				(4)Public
			 availabilityThe results of any assessment or demonstration
			 funded under this subsection shall be made available to the public, except to
			 the extent that they contain information that is protected from disclosure
			 under section 552(b) of title 5, United States Code.
				(5)Audit
			 requirementsAny developer accepting funding from the Adaptive
			 Management and Environmental Fund shall be required to track payments received
			 from the Fund, and certify annually that Fund payments were utilized only for
			 purposes authorized under this subsection. The Secretary of Energy shall
			 establish rules to oversee and audit developer use of funds. At a minimum,
			 audits must take place on an annual basis. The Secretary of Energy may declare
			 a developer ineligible for continued participation in the Adaptive Management
			 and Environmental Fund upon a finding of inappropriate use of funding.
				(6)SunsetThe
			 Secretary of Energy shall transmit a report to the Congress when the Secretary
			 of Energy determines that the technologies supported under this subsection have
			 achieved a level of maturity sufficient to enable the expiration of programs
			 under this subsection. The Secretary of Energy shall not make any new grants
			 under this subsection after the report is transmitted under this
			 paragraph.
				(7)Additional
			 environmental fundsState resource agencies that are processing
			 applications for permits required for marine renewables projects that have
			 received disbursements from the Fund under this subsection are eligible to seek
			 funding to assist staff with understanding and evaluating applications and
			 participating in the Federal Energy Regulatory Commission or Minerals
			 Management Service regulatory process.
				(8)National
			 Environmental Policy Act of 1969Nothing in this subsection shall
			 be construed as eliminating or minimizing a developer’s obligations to comply
			 with the requirements of the National Environmental Policy Act of 1969.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Energy for carrying out this section $250,000,000 for each of the
			 fiscal years 2010 through 2021.
			4.5-year
			 accelerated depreciation period for equipment which produces electricity from
			 marine renewables
			(a)In
			 generalSubclause (III) of
			 section 168(e)(3)(B)(vi) of the Internal Revenue Code of 1986 is amended to
			 read as follows:
				
					(III)is described in section 45(d)(11) (without
				regard to any placed in service date), and converts marine and hydrokinetic
				renewable energy (as defined in section 45(c)(10)) into useable
				energy/electricity,
				and
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
